Citation Nr: 0031816	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of being entitled to receive 
VA benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949, and from September 1949 to June 1962.  He died in April 
1985.  The appellant is a former spouse of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which determined 
that the appellant was not entitled to recognition as the 
surviving spouse of the veteran for the purposes of receiving 
VA death benefits.


FINDINGS OF FACT

1.  The veteran and the appellant obtained a final 
dissolution of their marriage in June 1976.

2.  In July 1976, the veteran remarried; he remained married 
until his death in April 1985.

3.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in September 
1998.



CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death.  Thus, the appellant does not meet the 
legal requirements for recognition as surviving spouse of the 
veteran for purposes of VA death benefits.  38 U.S.C.A. 
§ 101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking entitlement to VA death 
benefits.  The predicate issue to be decided by the Board is 
the appellant's eligibility to receive VA benefits as the 
spouse of a deceased veteran.  See Sandoval v. Brown, 
7 Vet. App. 7, 9 (1994).  

Although the appellant acknowledges that she and the veteran 
obtained a final dissolution of their marriage in 1976, she 
argues that she should still be considered the veteran's 
surviving spouse for VA purposes because the divorce occurred 
as a result of misconduct on the part of the veteran and not 
through any fault of her own.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.


Relevant Law and Regulations

Pertinent law and regulations provide that improved death 
pension is a benefit payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2000).  
Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2000).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
Section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2000).

Factual Background

The underlying facts of this case are in not in substantial 
dispute.  The record reflects that the veteran and the 
appellant, A.G., obtained a final dissolution of their 
marriage in June 1976.  A copy of the final dissolution of 
marriage, signed by a Judge of the Superior Court of 
California, County of San Bernardino, is of record.  The 
appellant is listed as the Petitioner and the veteran is 
listed as the Respondent.  Shortly thereafter, in July 1976, 
the veteran married another woman, B.L.D.  The veteran and 
B.L.D. remained married until the veteran's death in April 
1985.

In June 1985, the veteran's widow, B.L.D., filed a claim of 
entitlement to dependency and indemnity compensation (DIC) 
benefits based upon her status as the surviving spouse of the 
veteran.  This claim was subsequently granted by the RO.  In 
August 1989, B.L.D. informed the RO that she had remarried 
and was no longer eligible to receive benefits based on her 
status as the veteran's surviving spouse.  In November 1996, 
however, B.L.D. notified the RO that she had recently 
obtained a divorce and wished to reapply for benefits as the 
veteran's surviving spouse.  In a letter issued in December 
1996, the RO informed B.L.D. that her claim for reinstatement 
of survivor's benefits was denied, and that such 
reinstatement could only have been allowed if her claim had 
been received prior to November 1, 1990.  See the Omnibus 
Budget Reconciliation Act of 1991, Pub. L. No. 101-508, 
§ 8004, 104 Stat. 1388-348 (Nov. 5, 1990).  This Act created 
a permanent bar to reinstatement of VA death benefits for 
those surviving spouses whose disqualifying marriage had been 
terminated by divorce and whose claim for reinstatement of 
benefits was not filed before November 1, 1990. 

In September 1998, the appellant, A.G., filed a claim of 
entitlement to death benefits as the surviving spouse of the 
veteran.  In her claim, A.G. noted that she had married the 
veteran in England in January 1952 and had obtained a divorce 
in California in June 1976.  She enclosed a copy of a Final 
Judgment of the Superior Court of California, County of San 
Bernardino, showing that she and the veteran had obtained a 
final dissolution of their marriage on June 4, 1976.

In a letter dated in October 1998, the RO notified the 
appellant that it had denied her claim of entitlement to VA 
death benefits as the surviving spouse of the veteran because 
the record showed that she had become divorced from the 
veteran.

The appellant's daughter subsequently submitted a statement 
in which she asserted that it was "absurd" that her mother 
would be denied benefits as the surviving spouse of the 
veteran merely because she had been "forced" to obtain a 
divorce from the veteran.  The appellant's daughter, L.G., 
indicated that their divorce was due entirely to the 
misconduct of her father, the veteran, and not due to any 
actions on the part of her mother.

In a Notice of Disagreement submitted in February 1999, the 
appellant contended that she had been married to the veteran 
for a total of 24 years and for 17 years.  She asserted that 
her divorce from the veteran was due entirely to his 
misconduct, including his leaving her for a number of other 
woman.  The appellant argued that she should not be denied 
eligibility for VA benefits based upon her divorce from the 
veteran when that divorce was not in any way her fault.

In a Statement of the Case (SOC) issued in July 1999, the RO 
continued to deny the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purposes of receiving VA death benefits.  The RO found that 
her marriage to the veteran had been terminated in "1971" 
and that this had ended any right she had to VA benefits as 
the surviving spouse of the veteran.

Thereafter, the appellant submitted a Substantive Appeal (VA 
Form 9), in which she asserted that it was "wrong" for VA 
to deny her claim because upon the dissolution of her 
marriage to the veteran without making an inquiry as to the 
circumstances surrounding that dissolution.  She asserted 
that it was clear that VA had not appropriately considered 
her claim because it had misquoted the date of her divorce in 
the SOC as being in 1971, rather than noting the correct date 
of the final judgment, which was in 1976.  The appellant 
indicated that she was seeking appropriate consideration of 
her claim for the benefits to which she believed she was 
entitled.

Analysis

The record shows that the appellant and the veteran were 
married in 1952 and divorced in June 1976.  At the time of 
the veteran's death in 1985, the appellant and the veteran 
were still divorced, and the veteran was married to another 
woman, B.L.D.  

As discussed above, the applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.  The record on appeal manifestly reveals 
that the appellant and the veteran were not married to each 
other at the time of the veteran's death.  Because the 
appellant does not meet the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50, the claim must be 
denied.  

The Board notes that the validity of a divorce decree which 
is regular on its face will be questioned by the VA only when 
such validity is put in issue by a party thereto or a person 
whose interest in a claim for VA benefits would be affected 
thereby.  See 38 C.F.R. § 3.206.  In this case, the record 
shows that the appellant and the veteran obtained a final 
dissolution of their marriage in June 1976.  The appellant 
has never challenged the validity of this decree, and there 
is nothing in the record to call the validity of this decree 
into question.  Throughout this appeal, the appellant has 
repeatedly acknowledged that she and the veteran obtained a 
valid dissolution of their marriage in June 1976.  Indeed, 
the final judgment signed by the Judge of the Superior Court 
indicates that it was the appellant who was the Petitioner in 
the action to declare her marriage to the veteran dissolved.

Although the appellant has not called the validity of their 
divorce decree into question, she has asserted that their 
divorce was due entirely to the veteran's misconduct during 
their marriage, and was not through any fault of her own.  
For this reason, the appellant essentially contends that it 
would unfair to deny her VA benefits as the surviving spouse 
of the veteran.  

The question of whether the 1976 divorce was due to the 
misconduct of the veteran is irrelevant in determining 
whether or not she may be recognized as his surviving spouse 
for purposes of her entitlement to VA death benefits.  The 
fact that the marriage no longer existed is significant to 
the outcome of this case; why the marriage no longer existed 
is not.  The record clearly shows, and the appellant does not 
argue otherwise, that she and the veteran had been divorced 
for approximately nine years prior to his death and that the 
veteran was married to another person at the time of his 
death in 1985.  In view of this divorce, the appellant was 
not legally married to the veteran at the time of his death, 
and thus, she cannot be recognized as his surviving spouse.

The Board notes that the issue of misconduct would be 
relevant if the evidence demonstrated that the appellant was 
the spouse of the veteran at the time of the veteran's death 
and that there had been a separation prior to his death.  In 
such a case, if the separation was found to be due to the 
misconduct of the veteran and not the fault of the spouse, 
the appellant would remain the surviving spouse for the 
purposes of receiving VA benefits.  38 C.F.R. § 3.50.  
However, such is not the case here, as the record clearly 
shows that the appellant and the veteran obtained a final 
dissolution of their marriage in June 1976 and were not 
merely separated.  Under such circumstances, the issue of 
whether their divorce was due to the veteran's misconduct 
during their marriage is irrelevant in determining whether 
the appellant meets the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50.

It appears that the appellant is raising what amounts to a 
theory of relief couched in equity.  In addition to 
contending that their divorce was entirely the fault of the 
veteran, she has also pointed to the length of her marriage 
to the veteran and the number of children they had together 
as reasons that she should be considered his surviving 
spouse.  However, the Board is bound by the law in such 
matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

The appellant points out that the RO, in the Statement of the 
Case, referred to her marriage to the veteran being dissolved 
in April 1971 rather than in June 1976.  Although the error 
in dates is regrettable, it in no way changes the outcome of 
this case, since whatever the date of the dissolution of the 
marriage it occurred well before the veteran's death.  
Moreover, the error in dates in not indicative of other more 
substantive errors on the part of the RO which require 
remediation.  The basis for the RO's denial, 38 C.F.R. 
§ 3.50, was correct.   

In essence, the appellant has pointed to no substantive law, 
regulation or court precedent which would allow for a 
conclusion other than that she cannot be recognized as the 
veteran's surviving spouse.  The Board is aware of no such 
authority and concludes that the law and regulations cited by 
it above are dispositive of this case.

In summary, the applicable law and regulations clearly 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.  Because the appellant and the veteran were 
not married at the time of his death, the appellant does not 
meet the definition of a surviving spouse under the 
provisions of 38 C.F.R. § 3.50.  Therefore, because the law 
in this case, and not the facts, is dispositive of the issue, 
the appellant has failed to state a claim upon which relief 
may be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Comment

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  However, VA is not required 
to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this instance, the appellant is 
seeking entitlement to VA death benefits.  As discussed 
above, the Board has determined that the appellant is 
ineligible to receive such benefits because she does not meet 
the legal requirements for recognition as surviving spouse of 
the veteran.  Thus there is no reasonable possibility that 
any assistance would aid in substantiating her claim.  The 
Board concludes that there is no further duty to assist the 
appellant in the development of her claim.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


